UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1422



T. JAMES ANDERSON, JR.,

                                              Plaintiff - Appellant,

          versus


WORKERS’ COMPENSATION COMMISSION; UNINSURED
EMPLOYERS’ FUND; SUBSEQUENT INJURY FUND;
CAMPEN & WALSWORTH, PLLC; UNION BAPTIST
CHURCH, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
3251-AMD)


Submitted:   May 17, 2001                     Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. James Anderson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     T. James Anderson, Jr. appeals the district court’s order

dismissing without prejudice his civil action and abstaining from

deciding claims pending in Maryland state courts. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Anderson v. Workers’ Compensation Commission, No. CA-

00-3251-AMD (D. Md. March 1, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2